Stephens, J.
The trial judge having by consent of counsel passed upon exceptions of fact and of law to an auditor’s report, and the evidence being sufficient to support his findings upon the facts, and no error of law appearing, the judgment is affirmed.
It appearing, however, that the award of $1,138.49 to Jones Brothers should be debited with $407.80 (already paid to them by the sheriff), which the trial judge inadvertently failed to deduct, it is directed (counsel for defendants in error having already consented to the modification) that the sum of $407.80 be written off the amount of the award to Jones Brothers, and that the judgment bo modified accordingly.

Judgment affirmed, with direction.


Broyles, P. J,, and Bloodworth, J., concur.